TOAVNSEND, Circuit Judge.
The merchandise in question was assessed for duty as “articles composed of iron or steel,” under Act 1897, c. 11, § 1, Schedule C, par. 193, 30 Stat. T67 [U. S. Comp. St. 1901, p. 1645], and is claimed by the importers to be dutiable under the provision in paragraph 135, 30 Stat. [U. S. Comp. St. 1901, p. 1638], for “steel in all forms and shapes not specially provided for.” The sole substantial statement relied .on to reverse the decision of the Board of General Appraisers consists of an informal acknowledgment made by a merchant in Scotland. The decision of the-board is affirmed on the single ground that such statement is not competent to overthrow the finding of the board upon legitimate evidence.
Decision affirmed.